DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 1/11/2021. All changes made to the claims have been entered. Accordingly, Claims 1-8, 10-18, 20 are currently pending in the application. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedergren et al. (US 2017/0303173), in view of Tang (US 2019/0312629).
Regarding claim 1, 11, 20, Cedergren discloses a terminal in a wireless communication system (method performed by a wireless device  for performing mobility measurements on a set of transmission beams to determine synchronization information of the set of transmission beams and if a beam switch or beam update is necessary, abstract and [0006] and [0006]), the terminal comprising: 
at least one transceiver (figure 1 and [0038]); and
at least one processor operatively connected to the at least one transceiver (a computer program product that when run on a processing unit of the wireless device, causes the processing unit to perform the method of the wireless device, [0038] and figure 1), wherein the at least one processor is configured to:
(transmission beam 15a is the serving beam and the other transmission beams 15b-15f are candidate target beams and if the unique identity has not previously been stored by the wireless device, perform mobility measurements on the set of transmission beams 15a-15f to determine synchronization information on the set of transmission beams 15a-15f, [0036] and [0058]-[0059] and [0053]-[0058] and [0047]-[0049]).
update the synchronization information based on at least one beam of the terminal, which is different from the serving beam (the wireless device may then be configured to store the synchronization information and update previously stored synchronization information and synchronization information of the set of transmission beams 15a-15f (Examiner correlates 15b-15f to be beams different then the serving beam of 15a), [0058] and [0064]-[0065] and [0055]-[0059]).

Cedergren however fails to disclose the synchronization information being based on a cell time offset of a serving cell according to a synchronization variance of at least one beam. Cedergren however discloses updating synchronization information using synchronization and reference signals ([0065] and [0053] and [0055]). In a similar field of endeavor, Tang discloses different beams send the synchronization signals in different frames but the time-domain offset of the synchronization signal sent by each beam relative to the frame timing of the cell may be indicated by the time-domain offset field in the respective beam-specific information of the beam (synchronization information based on a cell time offset of a serving cell according to a synchronization variance of at least one beam, [0070] and [0063]-[0069] and figure 2 and figure 3 and [0007] and [0075] and [0108]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept communicating beam-specific information, such as time-domain offset of the synchronization signal sent by each beam relative to the frame timing of the cell (correlating to a cell time offset of a serving cell according to a synchronization variance of at least one beam) as disclosed by Tang  into the method of updating synchronization information using synchronization signals  as disclosed by Cedergren in order to improve the method and provide the proper varying synchronization information of respective beams, in which such information is based upon a cell time offset of a serving cell, such that proper updating of synchronization information of respective beams may be achieved. 
Regarding claim 2, 12, Cedergren discloses receiving a signal using the serving beam and update the synchronization information based on the serving beam (synchronization information be determined from synchronization signals transmitted in the set of transmission beams 15a-15f, [0053] and [0055] and [0065]). 
Cedergren however fails to disclose the synchronization information based upon the obtained synchronization variance with respect to a serving beam. As discussed above, Tang discloses different beams send the synchronization signals in different frames but the time-domain offset of the synchronization signal sent by each beam relative to the frame timing of the cell may be indicated by the time-domain offset field in the respective beam-specific information of the beam (synchronization information based upon the obtained synchronization variance with respect to a serving beam, [0070] and [0063]-[0069] and figure 2 and figure 3 and [0007] and [0075] and [0108]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept communicating beam-specific information, such as varying synchronization information of respective beams as disclosed by Tang  into the method of updating synchronization information using synchronization signals transmitted in the set of transmission beams 15a-15f  as disclosed by Cedergren in order to improve the method and provide the proper varying synchronization information of respective beams, in which such information is based upon a cell time offset of a serving cell, such that proper updating of synchronization information of respective beams may be achieved.
Claim 7, 8, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedergren in view of Tang, in further view of Zhang et al. (US 2019/0150013).

Regarding claim 7, 17, Cedergren and Tang fails to disclose obtain the synchronization variance of the at least one beam by receiving at least one signal using the at least one beam in a beamforming interval for obtaining at least one channel quality of the at least one beam. Cedergren however discloses updating synchronization information using synchronization and reference signals ([0065] and [0053] and [0055]). In a similar field of endeavor, Zhang discloses a gNB may transmit beam management channel state information (CSI) to a UE in which beam management CSI may include reference signals and/or synchronization signal blocks and the UE monitor/measure the RSRP of the beams and the gNB transmit a series of beams in TX beam sweep periods (obtain the synchronization variance of the at least one beam by receiving at least one signal using the at least one beam in a beamforming interval for obtaining at least one channel quality of the at least one beam, [0090] and figure 7 and [0096]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept communicating synchronization information/signals in a beamforming interval for obtaining channel quality (correlating to beam sweep period) as disclosed by Zhang into the method of updating synchronization information using synchronization signals transmitted in the set of transmission beams 15a-15f  as disclosed by Cedergren and Tang in order to improve the method and provide the proper varying synchronization information of respective beams for proper measurements, reports and updating. 

Regarding claim 8, 18, Cedergren discloses wherein the at least one processor is further configured to:
perform a serving beam update based on channel qualities obtained,
wherein the channel qualities include the at least one channel quality (determine that beam switch/update is necessary, based on measurements of the current connection quality (CQI), [0079] and [0006] and [0035]).

Cedergren and Tang however fails to disclose channel qualities obtained during a beamforming interval and wherein the beamforming interval includes an interval during which the at least one beam is scheduled. In a similar field of endeavor, Zhang discloses a gNB may transmit beam management channel state information (CSI) to a UE in which beam management CSI may include reference signals and/or synchronization signal blocks and the UE monitor/measure the RSRP of the beams and the gNB transmit a series of beams in TX beam sweep periods (channel qualities obtained during a beamforming interval and wherein the beamforming interval includes an interval during which the at least one beam is scheduled, [0090] and figure 7 and [0096]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept communicating synchronization information/signals and reference signals for measurements in a beamforming interval for obtaining channel quality (correlating to beam sweep period) as disclosed by Zhang into the method of updating synchronization information using synchronization signals transmitted in the set of transmission beams 15a-15f  as disclosed by Cedergren and Tang in order to improve the method and provide the proper information during designated intervals for measurements and synchronization transmissions.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cedergren in view of Tang, in further view of Raghavan et al. (US 2018/0115958).

Regarding claim 10, Cedergren discloses wherein the at least one processor is further configured to: determine channel qualities of neighboring beams of the terminal (determine that beam switch is necessary, based on measurements of the current connection quality (CQI) and the WD synchronizes and measures on candidate transmission beams, [0079] and [0006] and [0035]). 

Cedergren and Tang however fails to specifically disclose changing the serving beam based upon the highest channel quality. However in a similar field of endeavor, Raghavan discloses if, among the channel qualities of the neighboring beams, a channel quality of one of the neighboring beams is higher than a channel quality of the serving beam exists, change the serving beam to a beam corresponding to a highest channel quality among the neighboring beams, and if, among the channel qualities of the neighboring beams, the channel quality of one of the neighboring beams is higher than the channel quality of the serving beam does not exist, maintain the serving beam (the processing system of the UE determines metric values (CQI) associated with different combination of beams and compare the metrics values to one another in order to determine the “best” combination of beams for communication between the serving base station and the UE, [0214]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed . 	

Allowable Subject Matter
Claims 3-6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NGUYEN H NGO/Examiner, Art Unit 2473